Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered February 23, 1989, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Mere eligibility does not mandate youthful offender treatment, and the grant of such a benefit lies wholly within the discretion of the court (see, People v Jordan, 115 AD2d 622). We find that the sentencing court did not improvidently exercise its discretion in denying the defendant youthful offender status. Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.